Citation Nr: 1647735	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  13-32 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial evaluation higher than 30 percent for coronary artery disease.

2. Entitlement to service connection for sleep apnea, including due to asbestos exposure.

3. Entitlement to service connection for squamous cell carcinoma (claimed as skin cancer), including due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1950 to August 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from               rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

Recently, a June 2016 RO rating decision denied entitlement to a total disability rating based on individual unemployability (TDIU) based on the Veteran's service-connected PTSD and coronary artery disease.  Given that the Veteran has not filed timely Notice of Disagreement (NOD) and the TDIU is not claimed as solely due to his coronary artery disease, the Board finds that this issue has been properly bifurcated from the claim for an increased rating for coronary artery disease, and  the Board will not take appellate jurisdiction at this time. Rice v. Shinseki, 22 Vet. App. 447 (2009).                    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).                 VA will notify the Veteran if further action is required.


REMAND

Pursuant to VA's duty to assist, the Veteran requires additional examination.        For service-connected coronary artery disease July 2014 examination strongly implicated a heart arrhythmia, unconfirmed.  Other medical record of arrhythmia was not found.  If manifested, arrthymia is rated under separate rating criteria per the rating schedule, see 38 C.F.R. § 4.104 (2016).  Accordingly, examination to determine if the Veteran has an arrhythmia and if it is related to his coronary artery disease, needs to be conducted.     

With regard to the claim for sleep apnea, diagnosed in 2002, the Veteran avers it is related to asbestos exposure in service, and development of this theory has not been satisfied. Additionally, the Veteran sustained a gunshot wound to the forehead/neck in a hunting accident during service, and additional development as to whether this incident has any impact on the onset of sleep apnea needs to be developed.

For the claim regarding skin cancer, the Veteran alleges causation by herbicide exposure.  He has presumed Agent Orange exposure based on service in Vietnam.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016).                    The remaining question is causation.  The VA regulations do not list skin cancer as amongst those conditions for which presumptive service connection is available under 38 C.F.R. § 3.309(e).  An examination on remand will however, resolve issue of direct causation of skin cancer.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).    

The Veteran has identified relevant private medical records, from a sleep apnea specialist, Dr. S.T., dated from 2010 to 2016.  These should be obtained, along with further VA records.                 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's recent VA outpatient treatment records and associate them with the Veterans Benefits Management System (VBMS) electronic file.  

2. Request that the Veteran identify and provide medical authorization (completed VA Form 21-4142) for further relevant private treatment records, including available from a Dr. Tomus, dated from 2010 to 2016.  Obtain further records based on the information provided.  If any of the requested records are unavailable, clearly document the fact and notify the Veteran of inability to obtain them, in accordance with 38 C.F.R. § 3.159(e).

3. Afford opportunity for the Veteran to describe asbestos exposure during service.  Conduct follow-up development for objective confirmation.  Prepare a memorandum to the file as to the likelihood of asbestos exposure.

4. Schedule the Veteran for VA examination to determine the current severity of his coronary artery disease.       The VBMS claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected coronary artery disease, in accordance with the rating criteria specified at 38 C.F.R. § 4.104, Diagnostic Code 7005.  

Determine if the Veteran  has an arrthymia associated with his cardiovascular disability; and if so, determine to what extent in accordance with applicable rating criteria.  

5. Schedule another examination for with an appropriate sleep specialist.  The VBMS claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The examiner should determine whether the Veteran's sleep apnea is at least as likely as not (50 percent or greater probability) due to active military service, to include any possible asbestos exposure; and/or the accidental gunshot wound while hunting during service.

The examiner should include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

6. Schedule dermatological examination.  The VBMS claims folder must be provided to and reviewed by the examiner in conjunction with the examination.                    All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The examiner should determine whether the Veteran's squamous cell carcinoma is at least as likely as not (50 percent or greater probability) due to active military service, based on presumed Agent Orange exposure from his Vietnam service.

The examiner should include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

7. Review the claims file.  If any of the directives specified in this remand have not been implemented,     take proper corrective action.  Stegall v. West, 11 Vet. App. 268 (1998). 

8. Then readjudicate the claims on appeal based upon           all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.           §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

